Citation Nr: 1042567	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-18 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for 
hypertension, to include as secondary to PTSD and exposure to 
herbicides.

3.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for 
diabetes mellitus (claimed as borderline diabetic), claimed as 
secondary to exposure to herbicides.

4.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for status 
post cervical discectomy with C5-6 fusion (claimed as disc 
surgery, neck).

5.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for status 
post lumbar discectomy (claimed as ruptured disc L-7 removed).

6.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for a left 
knee condition.

7.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for 
hearing loss.

8.  Whether a March 14, 2006 notice of disagreement was timely to 
appeal a December 1, 2004 denial of service connection for 
tinnitus.

9.  Whether there is clear and unmistakable error in a December 
1, 2004 rating decision that denied service connection for PTSD.

10.  Whether there is clear and unmistakable error in a December 
1, 2004 rating decision that denied service connection for 
hypertension.

11.  Whether there is clear and unmistakable error in a December 
1, 2004 rating decision that denied service connection for 
diabetes mellitus.

12.  Whether there is clear and unmistakable error in a December 
1, 2004 rating decision that denied service connection for status 
post cervical discectomy with C5-6 fusion.

13.  Whether there is clear and unmistakable error in a December 
1, 2004 rating decision that denied service connection for status 
post lumbar discectomy.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In a December 2004 rating decision, the RO denied service 
connection for PTSD, hypertension, diabetes mellitus, status post 
cervical discectomy with C5-6 fusion, status post lumbar 
discectomy, a left knee condition, hearing loss, and tinnitus.  

In March 2006, the Veteran filed a "claim for benefits from 
erroneous December 9, 2004 decision - due to clear and 
unmistakable error."  The Veteran alleged that the December 2004 
rating decision had erroneously denied PTSD, hypertension, 
diabetes mellitus, and back and neck disabilities.  With respect 
to the left knee, hearing loss, and tinnitus claims, the Veteran 
"reserve[d] the right to argue these claims upon receipt of his 
entire service medical file."

In April 2006, the RO sent the Veteran a notice letter that noted 
that he had submitted an untimely notice of disagreement (NOD) in 
March 2006 with respect to a December 2004 denial of service 
connection for PTSD, hypertension, diabetes, back and neck 
disabilities, a left knee condition, hearing loss, and tinnitus.  
The RO informed the Veteran that it had accepted the March 2006 
correspondence as a request to reopen claims for PTSD, 
hypertension, diabetes, status post cervical discectomy with C5-6 
fusion, status post lumbar discectomy, a left knee condition, 
hearing loss, and tinnitus.  The Veteran filed an NOD with this 
letter in May 2006.  

The RO found in September 2006 that there was no revision 
warranted to its previous December 2004 decision to deny service 
connection for PTSD, hypertension, diabetes, status post cervical 
discectomy with C5-6 fusion, and status post lumbar discectomy.  
The Veteran filed a NOD with this decision in September 2006.  
The RO sent the Veteran a statement of the case (SOC) in June 
2009, and the Veteran submitted a substantive appeal that same 
month.

A remand is required so that the RO can issue an SOC on the issue 
of whether the March 2006 NOD was timely to appeal a December 
2004 denial of service connection for PTSD, hypertension, 
diabetes mellitus, neck and back disabilities, a left knee 
condition, hearing loss, and tinnitus.  The claims of CUE with 
the December 2004 rating decision are inextricably intertwined 
with the issue of whether a timely NOD was filed with respect to 
the service connection claims, and cannot be resolved while that 
matter is pending.

The issues have been recharacterized to better reflect the 
procedural posture of the case and the Veteran's allegations.

At the beginning of the appeal, the Veteran was represented by 
Joseph A. Florio, a private attorney.  In correspondence dated 
August 2009, the Veteran revoked the power of attorney.  He has 
not appointed another representative.

The issue of whether there is clear and unmistakable error 
in the December 2004 rating decision that denied service 
connection for a left knee condition, hearing loss, and 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The record also appears to raise issues of service 
connection for asbestos exposure (see December 2003 Form 
21-526), an eye disability (see August 2010 private 
treatment record), and peripheral neuropathy to include as 
secondary to exposure to herbicides (see March 2010 
correspondence).  The Board does not have jurisdiction 
over these issues, and they referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

An April 2006 rating decision found that the March 2006 
correspondence was not a timely filed NOD with respect to the 
December 2004 denial of service connection for PTSD, 
hypertension, diabetes, back and neck disabilities, a left knee 
condition, hearing loss, and tinnitus.  The Veteran filed a 
timely NOD with this letter in May 2006.  An SOC has not been 
issued, however, and this must be done.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case has 
been issued, Board should remand, not refer, that issue to the RO 
to issue statement of the case).

Accordingly, the case is REMANDED for the following action:

      Issue the Veteran an SOC on the issues of:

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
PTSD.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
hypertension.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
diabetes mellitus as secondary to exposure to 
herbicides.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
status post cervical discectomy with C5-6 
fusion.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
status post lumbar discectomy.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for a 
left knee condition.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
hearing loss.

*	Whether a March 14, 2006 notice of 
disagreement was timely to appeal a December 
1, 2004 denial of service connection for 
tinnitus.

The appellant must be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2010).  If a 
timely substantive appeal is filed with 
respect to these issues, the case must be 
returned to the Board for further appellate 
consideration of these issues.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



